Title: To George Washington from Humphrey Knight, 13 July 1758
From: Knight, Humphrey
To: Washington, George



Sir
Alexandria. July 13th 1758

I wrote to you as often as proper but fearfull Some of the Letters miscarried I sent you an Acct of all I Recd and what is Due to you, by the boocks Mr John Augt. washington Left with me, I shall be Cairfull and Dilligent you may be sure In Your business an all Accts I have paid Mr Piper and Recd all Rents and Cash I can, and Shall Render a Just Acct you need Not Doupt, the Great house was Raisd about 6 Days ago the bricks is all burnt, in Quantanty Sixteen thousand all things Goes on well I hope, our nagros & stock ⟨mutilated⟩ Well Your Colts Groes well, we have ⟨mutilated⟩ Planting which is a Strang thing in our Parts but short Seasons and hot weather Some is mising

but we Shall be Delegent in making it Good When a season permits, I shall work the Carptrs to your advantage I hope and all the Rest of your people that I am Consernd with We have a very find Crop of Corn and in Good Order I am Sir Your Very Hble Servtt to Comd

Humphrey Knight

